Citation Nr: 0027495	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for vocational rehabilitation training 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.

(The issues regarding the propriety of the initial 10 percent 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD), entitlement to an increased 
evaluation for asbestosis, and entitlement to a total rating 
for compensation purposes based on individual 
unemployability, are the subject a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from April 1954 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina, which denied the veteran's claim of 
entitlement to eligibility for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
veteran timely appealed this determination to the Board.

In January 1997 and December 1999, the Board remanded this 
matter to the RO.  As noted in the introduction to the 
January 1997 Board remand, the veteran was scheduled to 
appear at a hearing before a member of the Board in January 
1997.  However, by letter dated in December 1996, his 
attorney indicated that the veteran had advised him that he 
no longer wished to appear for the scheduled hearing.  In 
lieu of a personal hearing, the veteran's attorney submitted 
a videotape of his January 1993 RO personal hearing 
testimony, a copy of the transcript of which is in the file.


REMAND

Following a January 1997 Board decision that granted both the 
veteran's application to reopen a claim for service 
connection for PTSD and service connection for the 
disability, in both January 1997 and December 1999, the Board 
remanded the issue of the veteran's entitlement to vocational 
rehabilitation benefits to the RO.  As the Board has 
previously explained, where, as here, the veteran filed his 
application for Chapter 31 benefits on or after November 1, 
1990, i.e., in December 1992, basic entitlement requires that 
he have a service-connected disability rated 20 percent 
disabling or more and be in need of rehabilitation because of 
an employment handicap resulting from that disability.  See 
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. § 
21.40 (1999).

Since the December 1999 remand, a compensable evaluation of 
10 percent was granted for the veteran's service-connected 
PTSD, and a noncompensable evaluation was continued for 
service-connected asbestosis.  In the May 2000 RO action that 
established this evaluation, it was also determined that the 
veteran was entitled "to an evaluation for vocational 
rehabilitation . . . but [that] a serious employment handicap 
must be found" (see the May 2000 supplemental statement of 
the case).  In the coinciding May 2000 rating decision 
("blue sheet"), it is noted that "the issue of entitlement 
to vocational rehabilitation training under Chapter 31 has 
been granted."   

The above actions present a confusing situation.  Again, 
basic entitlement to vocational rehabilitation benefits 
requires that the veteran have a service-connected disability 
rated 20 percent disabling or more and be in need of 
rehabilitation because of an employment handicap resulting 
from that disability.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
2000); 38 C.F.R. § 21.40 (1999).  Despite the May 2000 rating 
decision, the subsequently issued supplemental statement of 
the case, it does reflect a full grant of vocational 
rehabilitation benefits, only a decision that further 
development in that regard was necessary; in other words, 
that a determination was necessary as to whether the veteran 
had a serious employment handicap (the Board points this out 
without commenting, at this juncture, as to the correctness 
of this action).  

Adding to the confusion is the fact that, as pointed out in 
the Board remand being dispatched concurrently with this 
remand, in a September 2000 supplemental statement of the 
case, the RO found that the "[e]valuation of residuals 
asbestosis [sic], which [are] currently 10 percent disabling, 
is continued."  

Given the status of the other claims before the Board, and 
the confusion in this particular matter, the Board concludes 
that this claim must be again be readjudicated.  Such 
adjudication should be undertaken upon completion of the 
actions requested in the Board's separate remand, as the 
dispositions made subsequent to the development and 
adjudication contained therein may be dispositive of the 
outcome of the appeal on this issue.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998).

In light of the foregoing, the Board hereby REMANDS the case 
to the RO for the following actions:

1.  After completing the development and 
adjudication requested in the Board's 
concurrently issued remand (regarding his 
claims for higher evaluations for PTSD 
and asbestosis, and a total rating for 
compensation purposes based on individual 
unemployability, the RO should 
readjudicate his claim of entitlement to 
Chapter 31 benefits on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  If a separate vocational 
rehabilitation folder exists, it should 
be reviewed and associated with the 
claims folder prior to this review.  In 
readjudicating this claim, the RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

In its adjudication, the RO must 
specifically address the conflict between 
the legal criteria referred to in the May 
2000 supplemental statement of the case 
(although no law or regulation was 
specifically cited) and the regulation 
cited by the Board in the January 1997 
and December 1999 REMANDS and herein 
(i.e., 38 C.F.R. § 21.40 (1999), as well 
as the conflicting findings noted in the 
May 2000 supplemental statement of the 
case and rating decision.  

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



